Citation Nr: 1221507	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  03-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from May 1970 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2009, a hearing was held in San Antonio, Texas, before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

When the case was previously before the Board, in June 2009, entitlement to service connection for right and left knee disabilities was denied, as was an increased (compensable) rating for a bilateral hearing loss.  For the service-connected back disability, a 20 percent rating was granted prior to July 26, 2005 and a 40 percent rating was granted from that date.  The claim for service connection for an acquired psychiatric disability, including PTSD, was remanded for medical records, confirmation of the alleged stressors, and psychiatric examination.  Records from a service department medical center were obtained, but did not deal with any psychiatric disability.  The agency of original jurisdiction (AOJ) was not able to obtain any other records and the Veteran was duly informed.  There was a change in the regulation and the AOJ determined that it was not necessary to verify the claimed stressors.  The Veteran was given a VA mental examination in May 2010.  In as much as the requested development has been completed, the Board now proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  At no time during the processing of his claim has the Veteran had an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) have not been met.  §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in July 2003 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in February 2004.  The notice regarding potential ratings and effective dates was not provided until March 2006, shortly after the Court issued its decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was not prejudiced by this late notice because the claim is being denied and neither a rating nor an effective date will be assigned.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant to the PTSD claim.  Evidence on other issues will not be revisited.  The Board specifically finds that any evidence not discussed does not support the claim.   

The service personnel records show the Veteran was an aircraft maintenance specialist and served in Vietnam from November 1971 to September 1972.  

Neither the service personnel nor the service treatment records contain any complaints of psychiatric symptoms.  Particularly, there were no complaints of PTSD symptoms such as flashbacks or intrusive recollections.  There were no psychiatric findings or diagnoses.  

On periodic examinations in February 1984 and May 1985, the Veteran's psychiatric status was normal.  The service treatment records reflect a routine psychological examination in March 1988.  It was specified that there was no diagnosis on Axis I (acquired psychiatric disorders) and that there was no diagnosis on Axis II (personality disorders).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The service treatment records show another routine examination at the service department mental health clinic in February 1989.  Again, it was specified that there was no diagnosis on Axis I and that there as no diagnosis on Axis II.  The Board notes that the 1988 and 1989 examinations were done by a mental health professional and, consequently, are both highly probative and highly persuasive.  On the January 1990 retirement examination, a medical officer reported that the Veteran's psychiatric status was normal.  

The evidence includes VA clinical records from July 2004 to April 2008.  PTSD screening was negative in July 2004, May 2005, and August 2007.  Screening for depression was negative in December 2005 and March 2008.  There was no record of complaints, findings, or diagnoses of any psychiatric disability, including PTSD.  

In February 2009, the Veteran presented sworn testimony at a hearing before the undersigned.  He told of serving at Phu Cat Air Base, Vietnam.  He told of seeing damaged aircraft returning from missions and of putting safety pins in loaded weapons.  He also told of seeing returning troops missing arms and legs.  He testified that the base received incoming enemy fire.  He reported having a changed attitude upon returning from Vietnam.  He reported vigilance and difficulty dealing with his first wife and family.  He reported throwing food against a wall, hanging a crying baby on a hook, and using a belt on his daughter.  He reported an episode of suicidal ideation after his return from Vietnam.  He told of being seen in a therapy group, but disagreeing with its members.  In addition to other information provided, the Veteran described injuries in service.  The Board finds the Veteran's testimony to be credible because it is consistent with his service.  

In accordance with the remand of this Board, the Veteran had a VA examination for PTSD in May 2010.  The claims file and VA medical records were reviewed.  The Veteran gave a history of treatment for various physical problems.  He stated that he was evaluated in 1975 as part of a promotion process and no apparent mental disorder was diagnosed.  He also told of participating in group therapy sessions at a Vet Center, in the 1990's for PTSD.  He said that he stopped going because other group members were stuck in the past.  Currently, his physical problems impacted his usual activities.  He denied any non-PTSD psychiatric symptoms.  The Veteran's family and social history were reviewed.  His military history was reviewed.  He reported combat experience in Vietnam and Thailand in 1971-1972.  He also reported receiving a master's degree in counseling.  

On psychiatric examination, mental status findings were mostly normal.  The Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative and attentive, with an appropriate affect and euthymic/neutral mood.  His attention was intact, without impairment.  He was oriented as to person, time, and place.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  As to judgment, he understood the outcome of behavior.  Intelligence was average.  Insight was good.  The Veteran reported disrupted sleep characterized by middle insomnia.  He estimated that he got 6 hours of broken sleep per night.  He stated that he was easily awakened by noises and often got up to ensure his home was secure.  He denied interference with daytime activities due to poor sleep.  He had no inappropriate or obsessive/ritualistic behaviors.  He interpreted proverbs appropriately.  There were no panic attacks.  There was no suicidal or homicidal ideation.  Impulse control was fair.  There were no episodes of violence.  The Veteran stated that he was often irritable and often yelled, used profanity, and threw things when angry.  However, he stated it took a lot for him to have an anger outburst and he denied violent behavior towards others.  The examiner noted that the Veteran was able to maintain personal hygiene.  There was no problem with his activities of daily living.  Remote, recent, and immediate memories were normal.   

As to PTSD stressors, the Veteran referenced combat experiences while serving in Vietnam and Thailand in 1971-1972.  He could not recall names of specific persons involved.  He reported intense fear.  There were no feelings of helplessness, horror, or other reactions.  The Veteran stated that he worked with jet fighters that had been damaged by fire or had cracked windshields.  He described seeing pilots who were bleeding and returning ground troops who were bandaged, but he could see dried blood.  At times there was incoming fire and the ground shook.  He also had to put safety clips on live bombs when the aircraft returned.  

The examiner discussed PTSD symptoms and noted that there were no symptoms of persistent re-experiencing of traumatic events.  There were efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also had difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner expressed the opinion that there was no clinically significant distress or impairment in social, occupational, or other important area of functioning.  The examiner explained that the Veteran reported that he avoided thinking about his Vietnam experiences and described some symptoms of increased arousal; however, he did not meet the criteria for a PTSD diagnosis in terms of frequency, number, or intensity of symptoms.  He also denied related social or occupational impairment.  Testing was done and it was felt that the results were at odds with the Veteran's self report and clinical presentation.  

The Axis I diagnosis was that there was no diagnosis.  The examiner explained that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis in terms of frequency, number, or intensity of symptoms.  He also denied any clinically significant distress or related social or occupational impairment that would support an alternate diagnosis.  He described a long, stable work history and healthy marital relationship.  His mental status was generally within normal limits.  PTSD screenings were consistently negative.  The Veteran reported a history of PTSD treatment that was brief, remote, and no records were available for review.  He described dropping out of group therapy because he was frustrated with other veterans not being able to simply move past their trauma history.  That suggested he was likely not suffering from persistent re-experiencing of traumatic events inherent in PTSD that would have allowed him to be empathetic to others with that condition.  Psychological testing suggested the possibility of a mood disturbance with elevated PTSD subscales; however, high scores on those scales might reflect general maladjustment and emotional distress not associated with trauma.  The code type was both uncharacteristic of PTSD and at odds with the self report and clinical presentation.  Psychological testing alone was not sufficient for the provision of a diagnosis and given the other factors, above, the examiner explained that he accorded it limited weight in the opinion.  

In July 2011, the Veteran reported that his stressors included seeing returning pilots bleeding and returning ground troops that were bandaged.  He experienced incoming enemy fire directed at his base.  He had to put safety clips on live bombs when aircraft returned with them.  He emphasized that the claimed stressors were consistent with his Vietnam service.  

Conclusion

A lay witness is competent to report what he actually experienced or is experiencing.  38 C.F.R. § 3.159(a) (2011).  The Board finds the Veteran's February 2009 hearing testimony and related statements are credible.  He served in Vietnam.  He performed hazardous duty such as securing returning bombs and ordinance.  He undoubtedly saw war damaged equipment and wounded troops.  His base was subjected to enemy fire.  However, these experiences do not necessarily mean that the Veteran has PTSD or any other psychiatric disability.  A lay witness does not have the medical experience and training to diagnose his symptoms.  A medical diagnosis must come from a qualified, trained medical professional.  38 C.F.R. § 3.159(a).  In this case, there is no diagnosis of PTSD or any other psychiatric disorder from a competent medical professional.  To the contrary, the medical professionals have repeatedly made diagnoses to the affect that the Veteran does not have PTSD or any other psychiatric disability.  These medical opinions are based on examination of the Veteran and a review of his records.  They form the preponderance of evidence in this case and that preponderance of evidence is against the claim.  As the preponderance of the evidence establishes that the Veteran has not had PTSD or any other psychiatric disability now or at any time during the processing of the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


